DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to the automatic descaling assembly, classified in C02F5/08.
II. Claims 17-19, drawn to a valve assembly, classified in F16K11/00.
The inventions are independent or distinct, each from the other because:
Inventions II and III are related as combination and subcombinations.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the sub combination as claimed for patentability, and (2) that the sub combination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the sub combination as claimed because Claim 1 is directed to a descaling assembly which can be used in a number of devices and not only directed to a tankless water heater, however claim 7 does include the tankless water heater which does not require the descaling assembly.  The sub combination has separate utility such as the descaling equipment can be for boilers, reactors, heat exchangers where water purification.  The valve of claim 17 can be used in a multitude of equipment and not necessarily only used with a descaling system or a tankless water heater. Similarly, the controller can be used with the descaling assembly or can be used with the tankless water heater to control the water heater. 
The examiner has required restriction between combination and sub combination inventions. Where applicant elects a sub-combination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable sub-combination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  The different inventios will require different search/strategies in view of their different structural requirements (e.g. the presence of the water heater, valve, specific controller, etc.) 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Kevin King on September 6, 2022 a provisional election was made without traverse to prosecute the Group I invention, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-19 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Action on the merits of claims 1-16 follows:
Applicant’s change in Power of Attorney of June 13, 2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 6, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The annotated considered IDS is attached to this office action.
Claim Interpretation
Regarding Claim 11 which is an independent claim, the preamble recites “A controller for an automatic descaling assembly”, the controller has an intended use for an automatic descaling assembly.  For compact prosecution and to expedite prosecution on the merits applicant is urged to positively recite “An automatic descaling assembly controller comprising….”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, US 2014/01826424 in combination with Hellenbrand et al., US 2011/0147272.
Taylor teaches the invention substantially as claimed.  Taylor teaches a method and tankless water heater which includes descaling.  Taylor teaches that there is a long felt need for providing a method of de-scaling a water heating unit, and that scale, fouling or mineral deposits from hard water or water supply into the tankless water heater will cause scale build-up which will impact the overall performance of the tankless water heater efficiency.[Note Paragraphs, [0007]-[0011]] Taylor teaches a system for descaling a water heating unit which receives unheated, potable water via a cold side input, which is then heated by the water heating unit to output heated water.  The tankless water heating unit is known in the prior art and is admitted by applicant, in operative connection with the conventional tankless water heating unit is a pump; a de-scaling solution supply; a plurality of valves; a programmable control module operative coupled to the pump, the descaling solution source and valves.  The programmable module is adapted to selectively receive a user defined de-scaling operation start date and time, motoring means/sensors for initiating and stopping the de-scaling process. [Note Paragraph [0015]].  Specifically,  from Figure 2, the tankless or on-demand water heating unit is shown as element (100), which is in operative connection with an automatic descaler (204) which carries out the descaling and rinsing operation with respect to the water heater (100).  Taylor teaches that while the descaling and rinsing operations occur, the water heater is automatically decoupled from the hot water supply line to the structure and when the descaling and rinsing operations are complete, the water heater is re-coupled to the hot water supply line to supply heated, potable water to the structure.  Coupled to the descaler(204) is programmable control module (208) which receives programmable date from a user and includes motoring and directing automated descaling and rinsing processes.[Note Paragraphs [0015], [0023]-[0025]].  Taylor further teaches that major components of the automatic descaler(204) include cleaning descaling solution tank (212), pump(216) for pumping cleaning and descaling solution to and through the water heater, power supply (220) to supply power to several of the tankless water heater and descaling units and several solenoid triggered valves (228, 232, 236, 240,244) for directing the flow of potable water and cleaning/descaling solution form, through and away from the water heater during normal operating, the valves are also in operative connection with the control module(208).  [Note Paragraphs [0026]-[0027]]
However, Taylor does not specifically use the valve and cleaning media outlet configuration for cleaning or de-scaling media chamber.
Hellenbrand et al. teaches a system for automatic water discharge water management which is a device which is used with the treatment and delivery of water.  Hellenbrand et al. teach and recognize that when delivering and managing water that a utility main line can be fouled by mineral deposits for hard water and reduced delivery function to end sources.  Hellenbrand et al. teach and recognize that the hard water deposits and can be removed using cation exchange, other mechanisms which include processing with chemical solutions to minimize mineral deposits is known.  The water management system includes a water processing system connected to a first solution supply and to a second solution supply which is in operative connection with a multi-way valve which is in operative connection with the discharge outlet of the water processing system arranged to convey water to storage tanks or other structures.  The multi-way valves can be three- way or four-way valves which controllably and selectively connects the input tube to three output tubes. [Note Paragraphs [0003], [0009] and [0095]]  The water management system can arguably any device where water is to be managed and therefor can be a tankless water heater where the supply water is treated with units which remove mineral deposits or de-scaling solutions.  
It would have been obvious from reading Taylor incorporating a tankless water heater having a descaling mechanism which is controlled by a control module.  The only deficiency in Taylor’s tankless water heater having controllable descaling is that Taylor uses solenoid valves which are operatively connected to the controller module and the tankless water heater.  To use the multi-way valve system which includes three-way and four-way valving for Taylor’s solenoid valves for the purpose of controllably and selectively connecting the tankless water with the descaling water management system would have been an obvious substitution to one having ordinary skill in the art at the time of filing because there is a clear teaching, suggestion from reading both references as to hard water deposits being detrimental to the performance of any water delivery or water heater.  Both references teach that methods to eliminate or reduce mineral deposits by using chemical solutions and/or ion exchange treatment to remove metal ions from the water which foul heat exchange surfaces as well as tubes, conduits used in the delivery of potable water. Both references provide motivation, i.e. recognition that hard mineral deposits cause performance and efficiency issues with fouled equipment and provide the skill and the type of abilities the artisan needs for reducing scaling.  To use a four-way valve or multi-way valve for a solenoid valve is an obvious substitution, the only difference is the type of valve employed.  It is maintained that substituting the valve in Taylor to the multi-way valve of Hellenbrand et al. would have been  obvious because the function of the valve in both references is the same and difference is only in the type of valve, it is maintained that  a solenoid valve or a multi-way valve functions equivalently for diverting flow of fluids and thus a permissible substitution rendering applicant’s invention as a whole obvious to one having ordinary skill in the art at time the invention was made or filed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,213,182. Although the claims at issue are not identical, they are not patentably distinct from each other because 
both the instant invention and that of the ‘182 patent claim a tankless water heater which includes a controller and descaling, the difference between the inventions is that the controller claimed in the instant invention claims more specifics regarding descaling and the controller and instructions whereas in  the ‘182 patent, applicant’s controller is controlling the sensors which is measuring conductivity of the water through the tankless water heater for determining whether de-scaling should be initiated.  The only difference is what is being controlled in the system and how the controller for cleaning/descaling the tankless water heater.  To use a controller which measures conductivity for initiating de-scaling or using a controller to control the cleaning media and valve in operative connection with the cleaning media outlet which also is in operative connection with descaling or cleaning units are obvious design choices to one having ordinary skill in the art familiar with scale and mineral deposits and fouling of water systems/heat exchange and fluid delivery conduits and tubes.  Both the claims are drafted with “comprising” or “open” language which opens the claim up to the elimination the valve and motor and the specific or the addition of a specific controller which senses conductivity and initiates descaling would have been obvious to one having ordinary skill in the art at the time of filing or time of the invention and using conductivity as a measurement parameter as claimed in the ‘182 patent is more specific than the generic to a controller which recites “determine whether to initiate a descaling process”.
Conclusion
In the telephonic interview with applicant  on September 6, 2022, the Examiner suggested that claim 7 be incorporated into claim 1 which would move prosecution forward wherein the tankless water heater and descaling system were claimed as a combination.  Applicant would also need to make the suggested claims to the controller and link claim 11 with claim 1 and 7.  In making these changes, applicant could be subject to a double patenting with the parent application.  Applicant is kindly suggested when responding to the office action, to consider filing a Terminal Disclaimer over the parent or providing arguments to advance prosecution on the merits, as the incorporation of claim 7 with claim 1, and 7 with claim 11 would enhance compact prosecution of this case and move the application towards allowance and issue.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Choi teaches a system for automatically cleaning boiler pipes.  Leigh et al. teach a liquid concentrate dosing system.  Watteau et al. teach tankless water heater systems and methods.  Trant et al. ‘182 teach water heat with hardness detection system.  Trant et al. ‘820 teach a tankless water heater with descaling control.  Mahajan et al. teach a tankless water heater apparatus system and method.  Mantha et al. teach applying coating to the interior surfaces of heat exchangers.  Day teaches monitoring and operation of a liquid flow circuit containing a chemical additive. Anim-Mensah et al. teach ware wash machine descaling/delimiting system and method.  Strum et al. teach modular tankless water heater control, circuitry and method of operation.  Bolton et al. teach a water treatment control system for a boiler.  Yoshida et al. teach demineralizer.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				/Nina Bhat/                                                      Primary Examiner, Art Unit 1771